Citation Nr: 0814058	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 






INTRODUCTION

The veteran served on active duty from April 1991 to October 
1997.

This matter comes before the Board of Veterans' Appeals (BVA  
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that, in the August 2005 rating decision, the 
RO appears to have reopened the veteran's claim for service 
connection for a low back disorder and denied that claim on 
the merits.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Although this claim does 
not involve a prior final denial by the Board but rather by 
the RO, the same statutory reopening requirements apply to 
prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 
135 (1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim.  Thus, the Board has recharacterized the 
issue on appeal as whether the appellant has submitted new 
and material evidence to reopen the previously denied claim 
for service connection for a low back disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To provide the veteran with a proper 
notice letter and to issue a supplemental statement of the 
case containing the applicable law and regulations.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with her application 
to reopen her claim for service connection for mechanical low 
back pain.  In this regard, the record contains a letter 
dated in April 2005, which indicated what the evidence must 
show to establish a claim for service connection.  However, 
the letter did not notify the veteran that new and material 
evidence was required to reopen a claim or what constituted 
new and material evidence.  The Court has indicated that such 
specific notice is required to comply with the law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, the Board notes that the April 2005 letter did not 
specifically inform the veteran of the reasons her previous 
claim for service connection for a back disorder was denied, 
nor what type of evidence would be necessary to substantiate 
her claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA 
must look at the bases for the denial in the prior decision 
and to respond with notice that describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial).

In addition, the veteran has not been provided with all of 
the laws and regulations pertinent to her application to 
reopen her claim for service connection for mechanical low 
back pain.  In particular, the Board notes that the March 
2006 statement of the case (SOC) did not contain the laws and 
regulations pertaining to new and material evidence, namely, 
38 C.F.R. § 3.156(a).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should send the veteran a 
letter in connection with her application 
to reopen her claim for service connection 
for mechanical low back pain.  The letter 
should (1) inform her of the information 
and evidence that is necessary to 
substantiate the claim; (2) inform her 
about the information and evidence that VA 
will seek to provide; (3) inform her about 
the information and evidence she is 
expected to provide; and (4) ask her to 
provide any evidence in her possession 
that pertains to the claim.  The veteran 
should be provided with the definition of 
new and material evidence in effect as of 
August 29, 2001, as well as informed as to 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of her claim  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the current version of 38 C.F.R. 
§ 3.156(a) which has been in effect from 
August 29, 2001, and which is the version 
relevant to the claim in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


